The following opinion was filed April 5, 1927:
Doerfler, J.
This case and the case of Buchhols, an infant, v. Breitbach, decided herewith (ante, p. 224, 213 N. W. 329), were tried together as one case. This case, therefore, is ruled by the decision in the case in which the infant plaintiff was involved.
By the Court. — Judgment affirmed.
The appellant moved for a rehearing.
In support of the motion there was a brief by Walter Schinz, Jr., and Glicksman & Gold, attorneys, and Robert Wild, of counsel, all of Milwaukee.
In opposition thereto there was a brief by Shaw, Muskat & Sullivan of Milwaukee.
The motion was denied, with $25 costs, on June 20, 1927.